351 U.S. 978
76 S. Ct. 1043
100 L. Ed. 1494
UNITED STATES of America, plaintiff,v.STATE OF LOUISIANA.
No. 15, Original.
Supreme Court of the United States
June 11, 1956

1
Attorney General Brownell, Solicitor General Sobeloff, Assistant Attorney General Rankin, Messrs. Oscar H. Davis and John F. Davis, for the United States.


2
Messrs. Jack P. F. Gremillion, Atty. Gen., Edward M. Carmouche, John L. Madden, Special Asst. Attys. Gen., W. Scott Wilkinson and Bailey Walsh, for defendant State of Louisiana.


3
Upon consideration of the motion of the United States for an injunction or other interlocutory relief in cases involving the controversy pending before this Court in the case of United States of America v. State of Louisiana,


4
It is ordered that the Attorney General of the State of Louisiana and others named and others acting with them are enjoined from further prosecuting or taking any proceedings in a certain cause now pending in the Fourteenth Judicial District Court in and for the Parish of Calcasieu, State of Louisiana, entitled State of Louisiana v. Anderson—Prichard Oil Corporation, et al., Number 38780 on the docket of said court, and from prosecuting any other case or cases involving the controversy before this Court until further order of the Court, and


5
It is further ordered that the State of Louisiana and the United States of America are enjoined from leasing or beginning the drilling of new wells in the disputed tidelands area pending further order of this Court unless by agreement of the parties filed here.


6
The CHIEF JUSTICE took no part in the consideration or decision of this motion.